Citation Nr: 1639587	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970, with subsequent periods of service in the Puerto Rico Army National Guard from as early as 1974 to 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In September 2010, February 2012, April 2013, August 2014, and September 2015, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board apologies for the many delays in the full adjudication of this case. 


FINDING OF FACT

The Veteran does not have a right knee disability due to his service.


CONCLUSION OF LAW

A right knee disability was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a right knee disability.  In his claim, received in October 2005, he argued that service connection was warranted for this disability as secondary to combat.  He has not otherwise provided any details of an inservice injury, nor has he ever asserted that he received any relevant treatment during his active duty service, or service with the National Guard.  

In July 2002, the RO denied a claim for right knee pain.  There was no appeal , and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

In October 2005, the Veteran filed to reopen his claim.  In June 2006, the RO determined that new and material evidence had not been submitted to reopen the claim.  See 38 C.F.R. § 3.156 (2015).

The Veteran appealed.  The Board subsequently remanded the claim on multiple occasions; in August 2014, the Board determined that the claim should be adjudicated de novo based on the receipt of additional service treatment records, and remanded the claim.  In September 2015, the Board again remanded the claim for additional development.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Under 38 U.S.C.A. §  1154(b), in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

The Veteran's personnel file, to include his discharge (DD Form 214) shows that he served in the Republic of Vietnam between January and November of 1970.  His awards include the Vietnam Service Medal and the Vietnam Campaign Medal with "60" device.  His discharge shows that his military occupation specialty was cook.  

While in Vietnam, his principal duties were cook helper, and cook, with HHC (headquarters and headquarters company) 16th Group, USARPAC.  

The Veteran's service treatment reports do not contain any relevant findings, complaints, or diagnoses.  The Veteran's separation examination report, dated in November 1970, shows that his lower extremities were clinically evaluated as normal.  

As for the post-active duty service medical evidence, it includes service treatment records from the Veteran's service with the National Guard.  

This evidence includes no less than six examination reports, dated between 1974 and 1995, which show that his lower extremities were clinically evaluated as normal.  In a number of associated "reports of medical history," the Veteran indicated that he did not have a history of a "'trick' or locked knee."

Simply stated, the Veteran himself at these points provides highly probative evidence against this claim. 
 
With regard to post-active duty non-service medical evidence, VA treatment records show that the Veteran complained of bilateral knee pain beginning in May 2002.  See May 2002 VA general medical examination report.  There was no relevant diagnosis.  A VA X-ray report for the tibia and fibula, dated in January 2013, notes no acute fractures or dislocations, and tricompartmental osteoarthritis at the knee joint manifested by severe narrowing of the joint space at the medial femorotibial compartment, and tricompartmental osteophyte marginal formation, multiple intra-articular bodies, and a large joint effusion.  

A VA knee and lower leg disability benefits questionnaire (DBQ), dated in January 2016, shows that the examiner, a physician, indicated that the Veteran's e-folder (VBMS and Virtual VA) file had been reviewed.  The report notes the following: the Veteran reported current symptoms of occasional right knee pain and crepitance, and a giving-way sensation which gets worse when he is walking, or during cold or rainy days.  He was currently using oxycodone, 15 milligrams PO (by mouth) twice a day.  He complained that he was unable to be in a standing position for a prolonged period of time during flare-ups.  An associated X-ray was noted to show severe right knee tricompartmental degenerative osteoarthritis with associated varus deformity and peripatellar calcific tendinosis.  

The examiner concluded that the Veteran's right knee disability was less likely than not (less than a 50 percent probability) incurred in, or caused by, service.  The examiner explained that service treatment records and VA records are silent for a right knee condition.  Although there was evidence of treatment for left knee symptoms in 1992, there was no evidence of right knee symptoms at that time.  There is no evidence that he received treatment for right knee symptoms within five years of separation from active duty service.  The examiner stated that it is very well known in medical literature that knee osteoarthritis is considered to be part of the normal gaining process in patients over 40 years old.  

The Board finds that the claim must be denied.  The Veteran is not shown to have received any treatment for right knee symptoms during active duty service, nor was he diagnosed with a right knee disorder during active duty service.  The Board therefore finds that a chronic right knee disability is not shown during active duty service.  See 38 C.F.R. § 3.303(a), (b). 

The earliest post-service medical evidence of a diagnosed right knee disability is dated in January 2013.  There is no competent opinion in support of the claim.  The only competent opinion is found in the January 2016 VA DBQ, and this opinion weighs against the claim. This opinion is considered highly probative evidence against the claim, as the examiner indicated that the Veteran's e-folder had been reviewed, and as the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no evidence to show that arthritis of the right knee was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§  3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

To the extent that the Veteran has asserted that he participated in combat, there is nothing in the Veteran's personnel file which indicates that he participated in combat.  See 38 U.S.C.A. §  1154(b); VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  In this regard, although the Veteran's personnel file lists a "campaign," the nature and extent of the veteran's participation in this operation is not described, and the Board declines to afford this entry the same weight as the commendations or awards evincing combat.  Id.; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that serving in a combat zone is not the same as serving in combat).  Therefore, participation in combat is not established and the Veteran is not entitled to the presumptions at 38 U.S.C.A. § 11154 (b).  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. §  1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Therefore, service connection is not warranted on this basis. 

In any event, even if the Veteran did injury his knee in service, in combat, it is important for the Veteran to understand that the post-service medical records and some of his own statements provide highly probative medical and factual evidence against the claim that he has had a knee problem since a combat injury during service.  A chronic knee problem for 40 years is simply not indicated in this case. 

As a final matter, although service connection is currently in effect for a number of disabilities, the Veteran has not asserted, and there is no evidence to show, that he has a right knee disability that has been caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2015).  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  To the extent that the Veteran may have intended to assert that he had right knee symptomatology during service and/or on an ongoing basis since active duty service, his service treatment records do not show any relevant complaints, and he repeatedly denied having a "'trick' or locked knee" following separation from active duty service in reports associated with National Guard duty dated between 1974 and 1995.  The Board finds this evidence to be the most probative evidence of record on this issue, and therefore this evidence is accorded greater weight than the Veteran's assertions, which come many years later.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran has been afforded an examination, and an etiological opinion has been obtained that weighs against the claim.  The Board has concluded that a current right knee disability is not shown to be related to the Veteran's service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statement, to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent treatment records have been obtained.  The Veteran has been afforded an examination, and an opinion has been obtained that weighs against the claim.  

In September 2015, the Board remanded this claim.  The Board directed that all available VA and non-VA treatment records be obtained.  In December 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions, and he was requested to identify all relevant treatment for his claim.  There is no record of a response.  The Board also directed that the Veteran be scheduled for a VA examination.  In January 2016 this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a right knee disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


